24 F.3d 251NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Abraham OSEGUERA-CERVANTES, Defendant-Appellant.
No. 93-10566.
United States Court of Appeals, Ninth Circuit.
Submitted May 11, 1994.*Decided May 16, 1994.

Before:  HUG, D.W. NELSON, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Abraham Oseguera-Cervantes appeals his conviction following a guilty plea to conspiracy to possess with intent to distribute more than 100 grams of heroin in violation of 21 U.S.C. Sec. 846, possession of a firearm by a felon in violation of 18 U.S.C. Sec. 922(g)(1), and unlawful reentry by a deported alien subsequent to conviction for an aggravated felony in violation of 8 U.S.C. Sec. 1326(b)(2).


3
Pursuant to  Anders v. California, 386 U.S. 738 (1967), Oseguera-Cervantes's counsel filed a brief stating that he finds no arguable issues for review, and a motion to withdraw as counsel of record.  Our independent review of the record pursuant to  Penson v. Ohio, 488 U.S. 75, 83 (1988), discloses no issues for review.  Accordingly, counsel's motion to withdraw as counsel of record is GRANTED, and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3